165 U.S. 483
17 S.Ct. 381
41 L.Ed. 798
WINONA & ST. P. R. CO. et al.v.UNITED STATES.
No. 602.
February 15, 1897.

This was a bill filed by the United States in the circuit court of the United States for the district of Minnesota against the Winona & St. Peter Railroad Company, the Winona & St. Peter Land Company, and Thomas Marshall, Jr. The suit was one to set aside the certification of a patent made to the state of Minnesota for the benefit of the defendant railroad company of the N. E. 1/4 of section 35, township 106 N., range 18 W., which certification was of date December 1, 1862. After answers, proof, and an agreed statement as to certain facts, a decree was entered by the circuit court, August 29, 1894, dismissing the bill. On appeal to the court of appeals for the Eighth circuit this decree was, on May 6, 1895, reversed (32 U. S. App. 306, 15 C. C. A. 117, and 67 Fed. 969), and the case remanded, with instructions to enter a decree granting the relief prayed for.
It appears from the agreed statement that on July 3, 1857, Thomas Marshall, Jr., one of the defendants, made a pre-emption filing at the proper local land office of the land in controversy, which filing was prima facie regular and valid, and was never canceled on the records of the land office. The construction of the railroad of the defendant railroad company was conceded; and it was agreed that on the 1st of March, 1877, defendant Marshall, being still in possession, and claiming to be the owner thereof, the defendant land company, which had a conveyance from the railroad company, commenced an action of ejectment against him in the district court of Dodge county, Minn., that court having jurisdiction of the subjectmatter; that Marshall appeared in such action, and such proceedings were had that on the 9th day of December, 1878, the court rendered judgment in favor of the plaintiff for the possession of the land; that no appeal was taken from such judgment, and that the same now remains in full force and effect; and that in pursuance thereof said Marshall surrendered possession to the defendant land company, and since that time the defendant land company has remained in possession, and paid the taxes; that Marshall, on November 15, 1887, filed with the commissioner of the general land office, and now has pending before the land department, an application for reinstatement of his rights to said land, which application has not been acted upon, as it is held by the said department that it has no jurisdiction to pass thereon. Other facts are agreed to such as are stated in the opinion in the case No. 321, of U. S. v. Railroad Co. (just decided) 17 Sup. Ct. 368.
J. A. Tawney, for appellants.
Sol. Gen. Conrad, for the United States.
Mr. Justice BREWER, after stating the facts in the foregoing language, delivered the opinion of the court.


1
The differences between this case and that referred to in the foregoing statement are these: Anterior to any claim of right by the railroad company, by virtue either of filing its map of definite location, or of surveying and staking upon the ground its line, a preemption filing was placed upon the land, which was never canceled. There remained, therefore, on the records, until after the certification to the state, a claim of a right to pre-empt. The party making this claim continued in possession by himself or tenant until not only the construction of the railroad, but until after the conveyance by the railroad company to the land company, and so remained in possession until a suit of ejectment was brought by the land company in 1877.


2
On the strength of these facts the court of appeals was of opinion that the land company could not be considered one purchasing in good faith from the railroad company; that it took its conveyance with notice, from possession, of all the rights and claims of the party so in possession, and therefore that it did not bring itself within the protecting clauses of the act of 1887, and there was nothing to stay the right of the government to have this certification so erroneously issued canceled. With that conclusion we concur. That the land was erroneously certified is, under the prior decisions of this court, not open to question; and the acts of 1887 and 1896 have, as indicated in the opinion in the prior case, the purpose of protecting only that party whose purchase from the railroad company must be considered one in good faith. It is essential to the protection of these statutes that the party purchasing from the railroad company has no notice by any fact subsequent to and independant of the certification or patent of any defect in title. Such a purchaser cannot claim to be one in good faith if he has notice of facts outside the records of the land department disclosing a prior right. The protection goes only to matters anterior to the certification and patent. The statute was not intended to cut off the rights of parties coptinuing after the certification, and of which at the time of his purchase the purchaser had notice. Only the purely technical claims of the government were waived.


3
Here the claimant Marshall was in possession; had been in possession for 20 years. The land was not wild and vacant land. His possession was under a recorded claim of title, and under such a claim as forbade the issue of a patent. In other words, the land was erroneously certified. There was, and continued to be, an individual claimant for the land. There was no cancelation on the records of the land department of his claim. He continued in possession, and was in possession not only when the certification was made, but when the land company purchased. Its purchase, therefore, was not one made in good faith, and there is nothing disclosed to stay the mandate of the statute for the adjustment of the land grant, and a suit to set aside the certificate erroneously issued. The decree of the court of appeals is affirmed.